Citation Nr: 1019262	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1980 to February 
1981, with subsequent duty with the Army National Guard and 
confirmed Active Duty for Training (ACDUTRA) in February 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and February 2008 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee, denying the claims 
currently on appeal.  

The Veteran was afforded a Video Conference hearing before 
the undersigned Veterans Law Judge in March 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The Board notes that the statement of the case sent to the 
Veteran in June 2008 indicates that the Veteran's claims of 
entitlement to service connection for a lower back condition 
and neurological manifestations of the left lower extremity 
had been denied.  However, these issues were in fact granted 
by the RO in a March 2008 decision.  Since this grant 
constituted a full grant of the benefits sought on appeal, 
these claims are no longer in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  

The issues of entitlement to service connection for GERD and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids did not manifest during, or as 
a result of, active military service, nor were they 
permanently aggravated by any period of ACDUTRA.  

2.  The Veteran's bilateral knee disorder did not manifest 
during, or as a result of, active military service, to 
include during any period of ACDUTRA.  

3.  The Veteran's sleep apnea did not manifest during, or as 
a result of, active military service, nor was it permanently 
aggravated by any period of ACDUTRA.  

4.  During his March 2010 hearing, the Veteran indicated his 
desire to withdraw his appeal seeking TDIU benefits.  The 
Board received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2009).

2.  The criteria for establishing entitlement to service 
connection for a bilateral knee disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2009).

3.  The criteria for establishing entitlement to service 
connection for sleep apnea have not been met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2009).

4.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
TDIU benefits have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2006 and September 2007 that fully 
addressed all notice elements and were sent prior to their 
respective initial RO decisions.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned)  See Dingess/Hartman, 19 Vet. App. at 484.  Under 
these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
for sleep apnea and hemorrhoids because there is no evidence 
to satisfy second McLendon criterion discussed above.  
Specifically, there is no evidence of an in-service disease 
or injury related to either of these disabilities.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in September 2006, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records, as well as his private medical 
records, have also been incorporated into the evidence of 
record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
38 U.S.C.A.  101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A.  101(22); 38 C.F.R. § 3.6(c).  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Hemorrhoids

The Veteran contends that he is entitled to service 
connection for hemorrhoids.  However, the preponderance of 
the evidence of record in this case demonstrates that the 
Veteran does not suffer from hemorrhoids that manifested 
during, or as a result of, active military service, to 
include any period of ACDUTRA.  As such, service connection 
is not warranted.  

The Veteran's service treatment records from his period of 
active duty from October 1980 to February 1981 are silent as 
to complaints of, or diagnoses of, hemorrhoids.  Likewise, 
there is no evidence of treatment for hemorrhoids during the 
Veteran's confirmed period of ACDUTRA in April 2003.  If 
there is no evidence of a chronic condition during service, 
or during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has suffered from symptomatology of 
hemorrhoids since his separation from active duty.  The first 
reference to hemorrhoids in the claims file is a February 
2006 private treatment record which diagnosed the Veteran 
with external hemorrhoids.  Subsequent treatment records fail 
to suggest that the Veteran's hemorrhoids are in any way 
related to his active military service.  The Veteran was 
afforded a general VA medical examination in September 2006.  
The Veteran was noted to have hemorrhoids, but no opinion was 
offered linking these to military service.  The record also 
contains an October 2001 Army National Guard examination in 
which the Veteran was noted to have no palpable rectal 
masses.  In summary, there is no evidence of hemorrhoids 
during active military service and no chronic symptomatology 
of hemorrhoids after separation from active duty, nor is 
there a medical opinion linking the Veteran's current 
hemorrhoids to his military service.  As such, service 
connection is not warranted.  

The Board has also considered the argument provided by the 
Veteran in support of his claim.  During his March 2010 
hearing, the Veteran testified that he believed his 
hemorrhoids were possibly caused by, or aggravated by, the 
treatment of a young doctor at Fort Campbell in 2007 or 2008.  
Without addressing the validity of this statement, the Board 
does not find this argument to be persuasive.  The evidence 
demonstrates that the Veteran was diagnosed with hemorrhoids 
in 2006, which is prior to the alleged encounter of 2007 or 
2008.  In addition, the record contains no evidence to 
suggest that the Veteran's hemorrhoids have permanently 
worsened since their original diagnosis in 2006.  Therefore, 
the preponderance of the evidence of record demonstrates that 
the Veteran's hemorrhoids did not manifest during military 
service and they were not aggravated by subsequent medical 
treatment in 2007 or 2008.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hemorrhoids must be denied.

Bilateral Knee Disorder

The Veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  However, the 
preponderance of the evidence in this case demonstrates that 
a knee disorder did not manifest during, or as a result of, 
the Veteran's active military service or any confirmed period 
of ACDUTRA.  As such, service connection is not warranted.  

The Veteran's service treatment records from his period of 
active duty from October 1980 to February 1981 do not reflect 
that the Veteran complained of right or left knee pain or 
discomfort.  A July 1985 treatment record demonstrates that 
the Veteran hurt his left knee six days earlier while playing 
softball.  However, the Veteran was not on active duty at 
this time.  There was also no evidence of a knee disorder 
upon periodic examination in February 1989, and the Veteran 
denied having a trick or locked knee or joint pain at this 
time.  This evidence suggests that the Veteran's 1985 injury 
was an acute and transitory condition.  Therefore, the 
evidence demonstrates that the Veteran did not incur a 
chronic knee disability during his active military service.  

As already noted, if there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has not suffered from chronic symptomatology of a 
bilateral knee disorder since his separation from active 
duty.  According to a June 2004 functional capacity 
evaluation from the Holston Valley Outpatient Center, the 
Veteran was suffering from significant musculoskeletal 
limitations due to thoracolumbar spine range of motion, 
flexibility and strength.  There was no mention of a chronic 
knee disorder at this time.  The Veteran did report knee pain 
upon a visit to the "Country Doc" in September 2004, but 
subsequent treatment notes from October 2004 to November 2005 
make no mention of a knee condition, suggesting that the 
Veteran's September 2004 knee pain was an acute and 
transitory condition.  A December 2004 letter from the 
"Country Doc" also makes no mention of a knee disorder.  
The letter notes that the Veteran had a history of 
arthralgias with depression, and specifically, low back pain.  
However, there is no specific reference to a chronic or acute 
knee condition.  

The Veteran did report having residual pain in his knees upon 
private treatment in August 2005.  He also reported a history 
of his knees giving way on him during a November 2005 
National Guard examination.  However, the evidence does not 
demonstrate that this was a chronic condition.  According to 
the April 2006 medical evaluation board proceedings, the 
Veteran suffered from chronic low back pain.  However, there 
was no mention of chronic knee pain.  A December 2005 VA 
outpatient treatment record also notes that the Veteran had 
full range of motion in all of his joints with no pain, 
weakness, fatigue or incoordination.  There was also no 
evidence of palpable swelling, joint effusion or tenderness.  
Therefore, there is no evidence of a chronic knee disorder 
prior to the Veteran's removal from the Army Reserves.  

The record also contains a VA examination from September 
2006.  The Veteran was found to have pain and limited motion 
in the knees.  However, X-rays of the Veteran's knees 
bilaterally revealed no joint effusion, fracture or 
subluxation.  The examiner concluded that the X-rays were 
negative.  The examiner did note that the Veteran suffered 
from weakness, numbness and tingling in both lower 
extremities.  However, this is not evidence of an independent 
knee disability, and the Veteran is already service-connected 
for neurological manifestations of the lower extremities 
bilaterally.  

In summary, the preponderance of the evidence in this case 
demonstrates that the Veteran is not entitled to service 
connection for a bilateral knee condition.  There is no 
evidence of a chronic knee disorder during any period of 
active military service, and the record contains no competent 
opinion relating the Veteran's knee pain to his military 
service.  As such, service connection is not warranted.  

In his August 2008 statement, the Veteran indicated that he 
injured his knees when he injured his back during ACDUTRA in 
April 2003.  The Board recognizes that lay assertions may 
serve to support a claim for service connection when they 
relate to the occurrence of events that are observable as a 
lay person, such as the knees giving way.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous 
medical evidence).  However, as a lay person, the Veteran is 
not competent to relate his current knee symptomatology to 
active military service.

Furthermore, the Veteran's report of an in-service knee 
injury is not credible, since it is contradicted by the 
medical evidence of record.  There is no evidence of a 
bilateral knee injury during any period of active duty.  
According to the April 2003 Physician's Statement Verifying 
Incapacitation, the Veteran suffered a back injury in the 
line of duty.  However, there was no mention of pain in 
either knee at this time.  Likewise, the Veteran's April 2006 
medical evaluation board proceedings made no mention of pain 
or giving way in either knee, and the September 2006 knee X-
rays were negative, revealing no evidence of a previous 
injury.  As such, the preponderance of the medical evidence 
of record demonstrates that the Veteran did not incur a 
chronic knee injury during any period of active military 
service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral knee disorder must be 
denied.

Sleep Apnea

The Veteran contends that he is entitled to service 
connection for sleep apnea.  However, the preponderance of 
the evidence of record demonstrates that this disability did 
not manifest during, or as a result of, the Veteran's active 
military service, and it was not permanently aggravated by 
any period of ACDUTRA.  As such, service connection is not 
warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran was not treated for, or diagnosed with, sleep apnea 
during his active military service from October 1980 to 
February 1981.  In fact, the first evidence of sleep apnea of 
record is a March 2002 sleep study in which the Veteran was 
being evaluated to rule out sleep apnea.  A subsequent 
physician interpretation from April 2002 diagnosed the 
Veteran with moderately severe obstructive sleep apnea.  None 
of these records suggested that this sleep apnea was somehow 
related to a period of active military service, and no 
subsequent treatment records have related the Veteran's sleep 
apnea to military service.  

During his March 2010 hearing, the Veteran testified that he 
believed his sleep apnea, which was originally diagnosed in 
2002, was permanently aggravated by his subsequent ACDUTRA.  
For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

In the present case, there is no medical evidence to suggest 
that the Veteran's sleep apnea was permanently worsened as a 
result of military service, to include his period of 
confirmed ACDUTRA in April 2003.  Treatment records from 
February 2006 to August 2006 make no mention of treatment for 
sleep apnea, and there is no indication that this condition 
has worsened since the original diagnosis in 2002.  There is 
no other evidence of record to suggest a worsening of the 
Veteran's sleep apnea.  As such, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran's 
sleep apnea was not permanently aggravated by military 
service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for sleep apnea must be denied.

TDIU Benefits

The Veteran perfected an appeal from a March 2007 rating 
decision that, in pertinent part, denied entitlement to TDIU 
benefits.  However, during his March 2010 hearing, the 
Veteran expressed his desire to withdraw this claim.  An 
appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  Once 
the Veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2009).


ORDER

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for sleep apnea is denied.  

The claim for entitlement to TDIU benefits is dismissed.  


REMAND

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  As such, the claim is remanded 
so that the Veteran may be afforded an additional VA 
examination.   

The record contains a November 2005 National Guard 
examination.  On the authorized audiological evaluation 
performed during this examination, pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
15
LEFT
5
5
-5
20
15

The Veteran was afforded a VA audiometric examination in 
September 2006.  The authorized audiological evaluation 
revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
45
50
LEFT
40
45
50
50
45

Puretone threshold averages were 47.5 dB in both the right 
and left ears.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and of 72 percent in 
the left ear.  No opinion as to the cause of the Veteran's 
hearing loss was provided.  

The above evidence demonstrates that the Veteran suffered a 
significant reduction in his ability to hear upon examination 
in September 2006.  While there is no evidence of bilateral 
hearing loss within one year of the Veteran's confirmed 
period of ACDUTRA in April 2003, there is evidence of 
significant hearing within a short period of time.  However, 
the September 2006 VA examiner did not provide an opinion as 
to whether the Veteran's deterioration of hearing was 
secondary to his military service, to include any period of 
confirmed ACDUTRA.  

Furthermore, the Veteran testified during his March 2010 
hearing that he believed his hearing loss began as a result 
of his noise exposure from trucks and tanks while serving 
with the National Guard.  Lay assertions may serve to support 
a claim for service connection when they relate to the 
occurrence of events that are observable as a lay person, 
such as noise exposure and reduced hearing.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous 
medical evidence).  As such, the Veteran must be afforded a 
new VA audiometric examination in which an opinion regarding 
etiology is provided.  

GERD

The Veteran contends that he is entitled to service 
connection for GERD.  However, additional evidentiary 
development is necessary on this issue before appellate 
review may proceed.  As such, this claim is remanded for a VA 
examination.  

According to a November 1980 Walson Army Hospital record, the 
Veteran was suffering from abdominal pain.  A subsequent 
treatment record from September 1986 demonstrates that the 
Veteran had a history of ulcers for a number of years.  This 
finding was confirmed in July 1989 when the Veteran was noted 
to be taking Tagamen and Zantac for his ulcers.  

The record also contains a private medical record from 
September 1987 in which the Veteran sought emergency care for 
abdominal pain.  Examination revealed the presence of a small 
hiatal hernia.  The examiner noted that there was no evidence 
of gastroesophageal reflux at the time of examination, but he 
could not exclude a mild intermittent problem with reflux.  A 
September 1999 treatment record again noted a small hiatal 
hernia, as well as intermittent epigastric distress over the 
past 10 years.  A May 2002 private treatment record notes a 
diagnosis of GERD.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

The evidence of record demonstrates that the Veteran has 
suffered from intermittent symptomatology of a 
gastroesophageal condition since his active military service.  
While the Veteran was not diagnosed with GERD specifically 
upon his discharge from active duty, the Veteran is seeking 
service connection for gastric symptomatology rather than a 
specific disorder.  See Brokowski v. Shinseki, 23 Vet. App. 
79 (2009).  Due to the intermittent nature of this 
symptomatology, it is not clear whether the Veteran's current 
disorder is related to the symptoms he expressed following 
his discharge from active duty.  As such, the Veteran should 
be afforded a VA gastroenterology examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the VAMC and 
obtain any treatment records pertaining to 
the Veteran's claims since June 2007 - the 
most recent VA treatment record found in 
the Veteran's claims file.  If any records 
are obtained, they must be incorporated 
into the claims file.  

2.  Upon completion of the above, the 
Veteran should be afforded a VA 
audiometric examination.  The claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examiner must note having reviewed the 
claims file.  All indicated tests and 
studies, including audiometric testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran suffers from bilateral 
hearing loss that manifested during, or as 
a result of, his active military service.  
The examiner should also indicate whether 
it is at least as likely as not that the 
Veteran's bilateral hearing loss is a 
result of his confirmed ACDUTRA service in 
April 2003.  A complete rationale for any 
opinion offered must be provided in the 
examination report.  

3.  The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine whether he 
suffers from a chronic gastroesophageal 
condition that is related to military 
service.  The claims folder must be made 
available to the examiner for review at 
the time of the examination.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran suffers from a gastroesophageal 
disorder that manifested during, or as a 
result of, his active military service.  A 
complete rationale for any opinion offered 
must be provided in the examination 
report.  

4.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


